                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

YVETTE GBALAZEH, et al.,                       §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §           Civil Action No. 3:18-CV-0076-N
                                               §
CITY OF DALLAS, TEXAS,                         §
                                               §
       Defendant.                              §

                       MEMORANDUM OPINION AND ORDER

       This Order addresses Defendant the City of Dallas, Texas’s (“the City”) motion to

dismiss for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1)

[67] and motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). For the reasons stated below, the Court grants the City’s Rule 12(b)(1) motion with

respect to Plaintiffs’ claims for retroactive relief, but otherwise denies both motions.

                                I. ORIGINS OF THE DISPUTE

       This case is about the enforcement of three panhandling laws in Dallas, Texas. Dallas

Ordinance § 31-35 (“section 31-35”) prohibits solicitation by coercion, after sunset, and in

certain specified areas of the City. Dallas Ordinance § 28-63.3 (“section 28-63.3”) prohibits

solicitation of occupants of vehicles from public property adjacent to the roadway. Section

28-63.3 defines solicitation as, either orally or in writing, (1) asking for a ride, employment,

goods, services, financial aid, monetary gifts, or any article representing monetary value, for

any purpose; or (2) offering to sell something; or (3) giving away goods, services or




MEMORANDUM OPINION AND ORDER – PAGE 1
publications; or (4) asking for signatures on a petition. The final law, Texas Transportation

Code § 552.007 (“section 552.007) prohibits a person standing in a roadway to solicit a ride,

contribution, employment, or business from an occupant of a vehicle. The statute makes a

single exception for individuals that have gained the permission of local government to

solicit charitable contributions, i.e., local fire departments’ “fill the boot” campaigns.

       Plaintiffs Yvette Gbalazeh, Lee Sunbury, and Fred Sims allege that they have been

cited under each of these laws, and that all three violate their First and Fourth Amendment

rights. In addition to retroactive relief regarding their previous convictions, they seek

injunctive and declaratory relief stating the laws are unconstitutional and preventing future

enforcement. By previous Orders, the Court granted Plaintiffs a preliminary injunction with

respect to section 552.007, but not for sections 28-63.3 or 31-35. The City now moves to

dismiss Plaintiffs’ claims under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

               II. THE COURT GRANTS IN PART AND DENIES IN PARTTHE
                       CITY’S RULE 12(B)(1) MOTION TO DISMISS

       The City argues that the Court lacks subject matter jurisdiction over Plaintiffs’ claims

for three reasons: (1) Plaintiffs’ claims violate the abstention doctrine established in Younger

v. Harris, 401 U.S. 37, 41 (1971); (2) Plaintiffs’ claims constitute collateral attacks on final

state court judgments in violation of the doctrine established by Rooker v. Fidelity Trust Co.,

263 U.S. 413 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); and (3)

Plaintiffs have failed to show they have an injury under section 31-35 that satisfies the

standing requirements in Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). The




MEMORANDUM OPINION AND ORDER – PAGE 2
Court disagrees with the City’s first and third arguments, and agrees with its second only

with respect to Plaintiffs’ claims for retroactive relief.

                               A. The Rule 12(b)(1) Standard

       “A federal court’s entertaining a case that is not within its subject matter jurisdiction

is no mere technical violation; it is nothing less than an unconstitutional usurpation of state

judicial power.” CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE

§ 3522 (3d ed. 2019). Rule 12(b)(1) is the procedural tool that enables parties to raise subject

matter jurisdiction challenges. In reviewing a Rule 12(b)(1) motion, the “court is free to

weigh the evidence and satisfy itself as to the existence of its power to hear the case.”

Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981). The court thus can rely on “any

one of three separate bases: (1) the complaint alone; (2) the complaint supplemented by

undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed

facts plus the court’s resolution of disputed facts.” Id.

                 B. Younger Abstention Does Not Bar Plaintiffs’ Claims

       Three requirements must be met for a district court to apply Younger abstention: “(1)

the federal proceeding would interfere with an ‘ongoing state judicial proceeding’; (2) the

state has an important interest in regulating the subject matter of the claim; and (3) the

plaintiff has ‘an adequate opportunity in the state proceedings to raise constitutional

challenges.’” Bice v. La. Pub. Defender Bd., 677 F.3d 712, 716 (5th Cir. 2012) (citing

Middlesex Cnty. Ethics Comm. v. Garden State Bar Ass’n., 457 U.S. 423, 432 (1982)).




MEMORANDUM OPINION AND ORDER – PAGE 3
       Younger abstention does not bar Plaintiffs’ claims because they did not have an

adequate opportunity to raise their constitutional claims in state court. The key inquiry is

whether or not the plaintiff “cannot obtain an adequate remedy for the putative violations of

his constitutional rights.” Bice, 677 F.3d at 719. The City argues that even though Dallas

Municipal Courts cannot issue injunctive relief, Plaintiffs still had an adequate opportunity

because the Municipal Courts can consider constitutional challenges to charges. But

Plaintiffs’ claims are about more than fighting an arrest or citation; they seek an injunction

that allows them to continue exercising what they believe to be a First Amendment right.

The Municipal Courts may be able to acquit them of a charge based on their constitutional

arguments, but the courts cannot grant an injunction enabling them to legally engage in the

activity going forward. See TEXAS GOVERNMENT CODE § 29.001-105. Thus, the Court holds

that Younger does not strip the Court of subject matter jurisdiction over Plaintiffs’ claims.

                       C. The Rooker-Feldman Doctrine Bars Only
                        Plaintiffs’ Claims for Retroactive Relief

       The Rooker-Feldman doctrine prevents federal district courts from hearing cases in

which “a judgment in favor the plaintiff would necessarily imply the invalidity of the [state

court] conviction or sentence.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). The only

exceptions are if the plaintiff proves “that the [state court] conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance

of a writ of habeas corpus.” Id.




MEMORANDUM OPINION AND ORDER – PAGE 4
       The City argues that Heck should apply here: a ruling that the three laws are

unconstitutional would nullify Plaintiffs’ previous convictions, and Plaintiffs have not

challenged their convictions through a habeas petition. The Court disagrees in part, holding

that while Heck applies to bar Plaintiffs’ claims for retroactive relief, it does not bar their

claims for prospective relief.

       Two characteristics of this case cloud the Heck analysis. First, because the Plaintiffs

are not currently “in custody pursuant to the judgment of a state court,” they cannot bring a

habeas petition under the federal habeas statute. 28 U.S.C. 2254(a). The Supreme Court has

explicitly not decided if Heck applies to cases with this posture. Muhammad v. Close, 540

U.S. 749, 752 n.2 (2004). The Fifth Circuit, however, has held that it does. In Black v.

Hathaway, 616 F. App’x. 650 (5th Cir. 2015), the Fifth Circuit held that a plaintiff’s claim

for monetary damages for an allegedly unconstitutional conviction was barred by Heck even

though he was released from custody.

       Further complicating matters here, however, is that unlike in Black the Plaintiffs are

requesting a mix of retroactive and prospective relief. In Feldman, the Supreme Court

suggested that courts presented with this type of case ask whether the two forms of relief are

“inextricably intertwined.” Feldman, 460 U.S. at 486. The closest the Fifth Circuit has come

to applying this standard to the facts of this case is Clarke v. Stalder, 154 F.3d 186 (5th Cir.

1998). There, it held that Heck applied to bar Louisiana state inmate Charles Clarke’s suit

to prevent future enforcement of a prison rule and reinstate the good time credits he lost for

violating the rule. The Fifth Circuit reasoned that the two types of relief were inextricably




MEMORANDUM OPINION AND ORDER – PAGE 5
intertwined because a holding that the rule was unconstitutional would leave the state with

no choice but to reinstate Clarke’s credits. The problem with applying Clarke to this case,

however, is that, unlike the Plaintiffs here, Clarke was still incarcerated and could seek

habeas relief.

          So, the Court is without Fifth Circuit guidance on the unique set of facts presented

here: Plaintiffs seeking a mixture of retroactive and prospective relief that have no practical

way of challenging the laws with a petition for habeas corpus.

          Recently, the Ninth Circuit handled a case with the same posture. In Martin v. City

of Boise, 920 F.3d 584 (9th Cir. 2019), several homeless individuals brought claims

challenging the City of Boise’s public camping ordinance on Eighth Amendment grounds.

Much like the Plaintiffs here, the individuals had been previously arrested and cited, but were

not in custody when they filed suit. They too sought both retroactive and prospective relief.

After completing an extensive review of the Heck line of Supreme Court cases, the Ninth

Circuit held that while Heck barred the plaintiffs’ claims regarding their previous

convictions, it did not bar their claim for an injunction to prevent future enforcement of the

ordinance. The Ninth Circuit reasoned that the Heck doctrine “serves to ensure the finality

and validity of previous convictions, not to insulate future prosecutions from challenge.” Id.

at 615.

          The Court adopts the Ninth Circuit’s logic. As in Martin, the Court can clearly

distinguish the sought after retroactive relief (record expungement) from the prospective

relief (declaratory and injunctive relief regarding the constitutionality of the laws). Doing




MEMORANDUM OPINION AND ORDER – PAGE 6
differently and adopting the City’s position would essentially insulate the laws from

challenge. Plaintiffs need to be injured by one of the laws to have standing. But, under the

City’s logic, if they pay the fine or accept an alternative to custody, they cannot challenge

the law’s constitutionality to protect what they believe to be their First Amendment right.

To do so they would seemingly have to submit to custody and try their luck with a habeas

petition. The Court rejects this reading of the law. While Plaintiffs cannot seek retroactive

relief regarding their past arrests or citations, they may continue to seek injunctive relief

regarding the future enforcement of the laws.

                        D. Plaintiffs Have Sufficiently Alleged a
                        Constitutional Injury Under Section 31-35

       To establish constitutional standing, Plaintiffs must show that they “suffered an injury

in fact — an invasion of a legally protected interest which is (a) concrete and particularized,

and (b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992) (internal citations and quotations omitted). While a plaintiff

doesn’t necessarily have to be arrested under an ordinance to establish injury, he or she must

be able to show a “credible threat of prosecution” under the law. Babbitt v. United Farm

Workers Nt’l Union, 442 U.S. 289, 298 (1979). “When plaintiffs do not claim that they have

ever been threatened with prosecution, that a prosecution is likely, or even that a prosecution

is remotely possible, they do not allege a dispute susceptible to resolution by a federal court.”

Id.

       The Court previously held that failure to grant an injunction against section 31-35

would not create a substantial threat of irreparable injury given the City’s non-enforcement


MEMORANDUM OPINION AND ORDER – PAGE 7
policy. April 11, 2019 Memorandum Opinion and Order, [86] (“April 11, 2019 Order”). But

this does not mean that the Plaintiffs necessarily fail to show they have standing at this stage.

Indeed, Supreme Court language suggests that the bar Plaintiffs must meet to show injury-in-

fact on a motion to dismiss is lower than that to show a threat of irreparable injury on a

motion for preliminary injunction.

       In Lujan v. National Wildlife Federation, the Supreme Court suggested that “the

burden of establishing irreparable harm to support a request for preliminary injunction is, if

anything, at least as great as the burden of resisting a summary judgment motion on the

ground that the plaintiff cannot demonstrate injury-in-fact.” 497 U.S. 871, 907 n.8 (1990)

(quoting National Wildlife Federation v. Burford, 878 F.2d 422, 432 (D.C. Cir. 1987)).

Further, in two earlier cases, the Supreme Court stated that the standard to show injury-in-

fact is higher on a motion for summary judgment than it is on a motion to dismiss. Simon v.

Eastern Ky. Welfare Rights Org., 426 U.S. 26, 45 n.25 (1976); U.S. v. Students Challenging

Regulatory Agency Procedures, 412 U.S. 669, 689-90 n.15 (1973).

       Patching the language together clarifies that establishing that there is a substantial

threat of irreparable injury on a motion for preliminary injunction is a much taller task than

showing injury-in-fact to survive a motion to dismiss. Thus, the fact that the Court

previously held that the Plaintiffs failed to do the former does not necessarily mean they also

failed to do the latter.




MEMORANDUM OPINION AND ORDER – PAGE 8
       The Court holds that Plaintiffs have sufficiently alleged a threat of future prosecution

under section 31-35 to establish an injury-in-fact at the motion to dismiss stage. Plaintiffs

plead that the City’s historic enforcement of section 31-35, the fact that the Dallas Police

Department (“DPD”) issued the nonenforcement policy just after Plaintiffs filed this case,

and the policy’s temporal wording create a real possibility that the City may resume

enforcing the ordinance at any time. Pls.’ Third Am. Class Action Compl., ¶¶ 27-50, 100,

126-27 [59] (“Complaint”). Plaintiffs also allege that this possibility is causing them to

refrain from engaging in what they believe to be constitutionally protected speech. Id. Such

allegations are sufficient to survive a motion to dismiss.

        II. THE COURT DENIES THE CITY’S RULE 12(B)(6) MOTION TO DISMISS

       The City argues that Plaintiffs’ claims should be dismissed under rule 12(b)(6) for two

reasons: (1) the statute of limitations bars all of Plaintiffs’ claims concerning events that

occurred before May 14, 2016; and (2) Plaintiffs’ fail to make out a plausible claim under

28 U.S.C. § 1983 (“section 1983”), the First Amendment, and the Fourth Amendment.

                               A. The Rule 12(b)(6) Standard

       When considering a Rule 12(b)(6) motion to dismiss, a court must determine whether

the plaintiff has asserted a legally sufficient claim for relief. Blackburn v. City of Marshall,

42 F.3d 925, 931 (5th Cir. 1995). A viable complaint must include “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). To meet this “facial plausibility” standard, a plaintiff must “plead[] factual content




MEMORANDUM OPINION AND ORDER – PAGE 9
that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court generally accepts

well-pleaded facts as true and construes the complaint in the light most favorable to the

plaintiff. Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012). But a plaintiff must

provide “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations omitted). “Factual

allegations must be enough to raise a right to relief above the speculative level . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id.

(internal citations omitted).

                   B. Plaintiffs’ Claims are Not Barred by Limitations

       The City’s limitations argument rests on the theory that the claims in Plaintiffs’

Second Amended Complaint regarding sections 28-63.3 and 552.007 do not relate back to

the Original Complaint. For relation back to occur, the original complaint must state a

justiciable case or controversy. Lopez v. Southwest Airlines Co., 2013 WL 12121233, at *6

(N.D. Tex. July 10, 2013). Gbalazeh was the only named plaintiff in the Original Complaint.

The City claims that she lacked standing when she initially filed suit because she challenged

only section 31-35 and has since admitted she was never accused of violating section 31-35.

       The Court disagrees. As noted above, the Court holds that Plaintiffs, including

Gbalazeh, have alleged enough of an injury at this stage to challenge section 31-35. The

Court sees no reason why it would have held differently at the time Gbalazeh filed the

Original Complaint. If anything, the threat of prosecution was even more credible at that




MEMORANDUM OPINION AND ORDER – PAGE 10
time considering that DPD had not yet issued the nonenforcement policy. Accordingly, the

Court holds that the claims in the Second Amended Complaint relate back to the Original

Complaint, and that Plaintiffs’ claims are therefore not barred by the statute of limitations.

               C. Plaintiffs Sufficiently Allege Violations of Section 1983,
                   the First Amendment and the Fourth Amendment

       The rule 12(b)(6) standard can, in some ways, be summarized as simply giving the

plaintiff the benefit of the doubt. While there are holes in Plaintiffs’ Complaint, the Court

does not find their theories to be wholly implausible. It has already found that sections 28-

63.3 and 552.007 are content based restrictions on speech. See April 11, 2019 Order; June

25, 2019 Memorandum Opinion and Order, [88]. The same logic appears to apply to section

31-35: of the various forms of protected speech, it picks and prohibits only solicitation.

Given the plausibility of the First Amendment claims, the Court holds it is plausible that

Plaintiffs were deprived of their Fourth Amendment rights to be free from unreasonable

search and seizure. And given the plausibility of those violations, and taking all inferences

in Plaintiffs’ favor, the Court holds that Plaintiffs have sufficiently made out a claim for

municipal liability under section 1983: they have identified a policy maker (the City) that

promulgated an official policy (the three challenged laws) that became the moving force

behind a violation of constitutional rights (the First and Fourth Amendments). Peterson v.

City of Fort Worth, Tex., 588 F.3d 838, 847 (5th Cir. 2009).




MEMORANDUM OPINION AND ORDER – PAGE 11
                                         CONCLUSION

       For the reasons stated above, the Court grants the City’s rule 12(b)(1) motion with

respect to only Plaintiffs’ claims for retroactive relief. The Court denies the rest of the City’s

rule 12(b)(1) motion, and the entirety of the City’s rule 12(b)(6) motion.

       Signed July 9, 2019.



                                                    _________________________________
                                                              David C. Godbey
                                                         United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 12
